DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 14-20, 22-28, and 30-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Messerly et al. (“Messerly” US 20050049546).
Regarding claims 14-20, 22-28, and 30-32, Messerly discloses an ultrasonic surgical system, comprising:
(claims 14, 22, and 30) an irrigation source (202 as identified in [0053] in reference to Fig. 1);
a surgical instrument, comprising:
	a shaft assembly, comprising:
		an outer tube (160); and
		an inner tube movable relative to the outer tube (170);
	an ultrasonic waveguide extending through the shaft assembly (179); and
	an end effector, comprising:
		an ultrasonic blade extending from the ultrasonic waveguide (88);

		a protective sheath comprising a chamber/cavity/basin (9 in Fig. 5), wherein the chamber/cavity/basin is in fluid communication with the irrigation source, and wherein the chamber/cavity/basin is configured to receive irrigation fluid from the irrigation source ([0053]);
(claims 15 and 23) wherein distal movement of the inner tube moves the clamp arm towards the closed position ([0036]);
(claims 16 and 24) wherein proximal movement of the inner tube moves the clamp arm towards the open position ([0036]);
(claims 17 and 25) wherein the clamp arm comprises a tissue pad (208);
(claims 18, 26, and 31) wherein the sheath is moveable between a retracted position and a deployed position ([0053]);
(claim 19 and 27) further comprising an irrigation channel/tube, wherein the irrigation channel is configured to operably couple the chamber to the irrigation source (the irrigation channel/tube being the connection between the instrument irrigation source 202 depicted in Fig. 1);
	(claims 20, 28, and 32) wherein the chamber/cavity/basin is configured to receive the irrigation fluid from the irrigation source by manual actuation of a control switch by a user ([0053] and claim 11 indicate incorporating controls for irrigation into the handle of the surgical instrument, controls being for manual control of the irrigation by the user).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 29, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messerly as applied to claims 14, 22, and 30 above, and further in view of Boukhny et al. (“Boukhny” US 20050228425).
Regarding claims 21, 29, and 33, Messerly discloses the ultrasonic surgical instrument of claim 14, the ultrasonic surgical system of claim 22, and the ultrasonic end effector of claim 30, but fails to disclose wherein the chamber/cavity/basic is configured to automatically receive the irrigation fluid from the irrigation source.  Messerly discloses a manual control for the irrigation flow (see rejection of claims 20, 28, and 32 above).
However, Boukhny discloses an ultrasonic surgical system wherein irrigation flow is controlled automatically (abstract).
It would have been obvious to have made the irrigation control of Messerly automatic as taught by Boukhny because it would allow for faster response to temperature changes.  The automatic response allows the controller to use irrigant to prevent the ultrasonic blade from overheating prior to the temperature exceeding desired levels (Boukny, abstract).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to automate the irrigation flow control since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771